Citation Nr: 0506147	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  04-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The appellant was a member of the United States Army Reserves 
from July 1998 to December 1999 with a period of active duty 
for training from September 1998 to February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  


FINDING OF FACT

The appellant is not shown to have a current low back 
disorder. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The appellant was informed in a June 1999 letter and rating 
decision of the evidence needed to substantiate her claim, 
and she was provided an opportunity to submit such evidence.  
Moreover, in a December 1999 statement of the case and 
supplemental statements of the case issued in January 2002, 
June 2002, and February 2004, the RO notified the appellant 
of regulations pertinent to service connection claims, 
informed her of the reasons why her claim had been denied, 
and provided her additional opportunities to present evidence 
and argument in support of her claim.  

In a May 2003 letter, the appellant was informed of VA's duty 
to obtain evidence on her behalf.  The appellant was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the appellant was informed of her duty 
to provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the July 2000 RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted and the appellant did not 
receive VCAA notice until May 2003.  In such instances, the 
Court held that when notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice specifically complying with § 5103(a) or 
3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right on remand to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the appellant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the appellant is to provide, and that the appellant provide 
any evidence in her possession that pertains to the claim.  
The Board finds that the appellant received such notice in 
May 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the appellant in May 2003 was not 
given prior to the March 2002 RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the 
February 2004 supplemental statements of the case provided to 
the appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

The VCAA provides also that VA shall make reasonable efforts 
to assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  From a review of the record, the Board finds that the 
RO has undertaken all appropriate development in this case.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the appellant's contentions; service 
medical records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the appellant will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the appellant has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Active military, naval, and air service includes active duty 
(AD), any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training (IADT) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  Active duty for 
training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any State.  Inactive duty training generally means duty 
(other than full-time duty) prescribed for Reserves, and duty 
(other than full-time duty) performed by a member of the 
National Guard of any State.  38 U.S.C.A. § 101(21), 101(22), 
101(23), 101(24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) 
(2004).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The appellant is seeking entitlement to service connection 
for a low back disorder.  The Board has reviewed the evidence 
of record and finds that, for the reasons and bases stated 
below, a preponderance of the evidence is against the 
appellant's claim and service connection is therefore not 
warranted.  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disability, service 
medical records show that in February 1999, the appellant 
complained of a four-month history of low back pain.  She 
denied significant strain or traumatic history.  It was noted 
that she had back pain with L4 bulging.  A July 1999 
Statement of Medical Examination and Duty Status noted the 
appellant's report that she developed pain in her back after 
running.  It was noted that her alleged injury had been 
incurred in the line of duty and may result in temporary 
disability.  An August 1999 report indicated that the 
appellant was physically incapable of reasonably performing 
her duties due to a bulging disc in her back.  On her 
September 1999 Report of Medical History, the appellant 
reported having recurrent back pain.  On her contemporaneous 
Report of Medical Examination, it was noted that her spine 
was "normal."  An October 1999 Medical Board report 
indicated that the appellant complained of lower back pain.  
Following an examination, she was diagnosed with lower back 
pain, unresolved with conservative treatment.  X-rays of the 
lumbosacral spine were within normal limits.  

With respect to evidence of a current disability, a March 
2000 VA examination report noted the appellant's complaints 
of low back pain.  She denied any prior injury or surgery and 
stated that the pain began after physical training during 
service.  The examiner noted that the service medical records 
indicated that the appellant may have had a bulging disc, 
though she noted the absence of an MRI report.  Following an 
examination, the examiner concluded that no disease of the 
spine was found.  In addition, X-rays showed minor 
levoscoliosis but were otherwise negative.  It was also noted 
that the appellant had mild lordosis, secondary to obesity 
and body habitus.

At her February 2004 VA examination, the appellant again 
reported that she had low back pain.  Following an 
examination, she was diagnosed with a normal musculoskeletal 
spine.  X-rays were negative.  The examiner stated that while 
the appellant complained of severe low back pain 
subjectively, there was no objective evidence found during 
the examination and radiographs of the lumbar spine were 
normal.
 
The Board has reviewed all the objective medical evidence of 
record and finds no objective medical evidence that the 
appellant currently has a low back disorder.  Absent evidence 
of a current low back disability, the appellant's service 
connection claim is not warranted.  The Board notes that a 
claim for service connection requires medical evidence 
showing that the appellant currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  While the appellant's service medical records 
indicate that the appellant may have had disc bulging at L4, 
the March 2000 VA examiner indicated that there was no MRI 
report on which to base that diagnosis.  In addition, both 
the March 2000 and February 2004 VA examiners found no 
current disability of the lumbar spine.  X-rays were also 
negative during both examinations.  The February 2004 VA 
examiner specifically noted that while the appellant had 
subjective complaints of low back pain, there was no 
objective evidence of a low back disability.  As such, 
service connection is not warranted.  

In addition, while the appellant was diagnosed with low back 
pain during active service and currently, the Board notes 
that a symptom such as pain, absent a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Finally, to the extent that the appellant contends that she 
has a low back disorder that is related to active service, it 
is now well established that a person without medical 
training, such as the appellant, is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (19920; see also 38 C.F.R. § 3.159(a) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the appellant currently has a low back 
disorder that is etiologically related to active service.  As 
such, service connection is not warranted and the appellant's 
claim is denied.




ORDER

Service connection for a low back disorder is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


